—In a proceeding pursuant to General Municipal Law § 50-e, inter alia, for leave to serve a late notice of claim on behalf of the infant petitioner, Westchester County Medical Center appeals from so much of a judgment of the Supreme Court, Westchester County (Delaney, J.), entered July 11, 1991, as granted the petition to the extent of permitting late service of a notice of claim.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
Under all of the circumstances, the Supreme Court did not improvidently exercise its discretion in granting the request for leave to serve a late notice of claim (see, Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671; Matter of Quiroz v City of New York, 154 AD2d 315; Rechenberger v *578Nassau County Med. Ctr., 112 AD2d 150). Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.